Title: From Alexander Hamilton to Presley Neville, 18 November 1794
From: Hamilton, Alexander
To: Neville, Presley


Pitts Burgh November 18. 1794
Sir,
I hereby appoint you Agent for procuring supplies in the Western Country for the use of the army with a Compensation of two hundred and fifty dollars per annum in lieu of Commission. The purchase of Whiskey is the first object which will engage your attention concerning which you will receive directions from the Commissioners of the Revenue.
Permission will be given to the distillers to pay in Whiskey to be deliver’d at certain places. The Officers of inspection are instructed to deliver what they may receive to you. You will cause what is so delivered to be transported to the proper points for the use of the army. I mean to Pittsburgh and such other places in this country at which troops may be stationed in order to their support. And the residue to be forwarded down the Ohio for the Army under General Wayne. The forwarding from Pittsburgh to the Western army will belong to the Quarter Master General.
With great esteem, I am &c
⟨Presley Nevi⟩lle Esq.
 